
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 213
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 9, 2009
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress for and
		  solidarity with the people of El Salvador as they persevere through the
		  aftermath of torrential rains which caused devastating flooding and deadly
		  mudslides.
	
	
		Whereas, on November 9, 2009, parts of El Salvador were
			 decimated by floods brought on by Hurricane Ida;
		Whereas Hurricane Ida caused the death of over 190 people
			 in El Salvador, and made over 14,000 homeless, with both of those numbers
			 likely to rise;
		Whereas over 1,800 homes have been destroyed by the
			 mudslides;
		Whereas the small coffee growing town of Verapaz,
			 population 7,000, has almost been completely destroyed;
		Whereas reports have stated that up to 10,000 Salvadorians
			 may need emergency food assistance;
		Whereas Hurricane Ida also left about 13,000 people
			 homeless in Nicaragua and damaged about 100 homes in Guatemala;
		Whereas neighboring nations of El Salvador have provided
			 relief to the people of El Salvador;
		Whereas the United States, through the U.S. Agency for
			 International Development and U.S. Southern Command, has provided significant
			 emergency relief and assistance to the people of El Salvador in the wake of
			 Hurricane Ida; and
		Whereas El Salvador has begun the process of recovering
			 from this natural disaster: Now, therefore, be it
		
	
		That Congress—
			(1)expresses solidarity with all people
			 affected by Hurricane Ida;
			(2)commends the brave
			 efforts of the people of El Salvador and Central America as they recover from
			 Hurricane Ida;
			(3)applauds the
			 coordination between the countries of Central America during the relief effort
			 in providing relief to the people of El Salvador;
			(4)acknowledges the efforts of the government
			 of El Salvador to work closely and promptly with the United States to assist
			 the affected population;
			(5)recognizes the
			 progress made by El Salvador on disaster preparedness capacity and their
			 efforts to invest in disaster risk reduction; and
			(6)urges the
			 President to continue to make available assistance to help mitigate the effects
			 of the recent natural disasters that have devastated El Salvador.
			
	
		
			Passed the House of
			 Representatives December 8, 2009.
			Lorraine C. Miller,
			Clerk
		
	
